UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-7332


MARK TIBBS,

                 Plaintiff - Appellant,

          v.

GREGG HERSHBERGER, Warden; LIEUTENANT DICKENS; J. MICHAEL
STOUFFER, Commissioner; SCOTT OAKLEY, Exec. Dir.; WILLIAM E.
MAYCOCK; GARY MAYNARD, Sec’y; KATHLEEN GREEN, Warden;
RANDALL WATSON, Director for Programs and Services; CAPTAIN
WALTER HOLMES,

                 Defendants – Appellees,

          and

DANIEL M. LONG, Judge,

                 Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:13-cv-02340-JKB)


Submitted:    January 15, 2015              Decided:   January 21, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Mark Tibbs, Appellant Pro Se. Dorianne Avery Meloy, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Mark Tibbs appeals the district court’s order denying

relief    on    his    42    U.S.C.   § 1983     (2012)   complaint.        We    have

reviewed the record and find no reversible error.                    Accordingly,

we   affirm      for    the    reasons     stated   by    the    district    court.

Tibbs v. Hershberger, No. 1:13-cv-02340-JKB (D. Md. filed Aug.

8, 2014; entered Aug. 11, 2014).                 Tibbs’ motion for injunctive

relief is denied.             We dispense with oral argument because the

facts    and    legal   contentions        are   adequately     presented    in    the

materials      before       this   court   and   argument   would   not     aid    the

decisional process.



                                                                            AFFIRMED




                                            3